DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-7 are objected to because of the following informalities.  Appropriate correction is required.
In claim 4, line 5, what is the word “its” referring to?  Please clarify.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6, the phrase “the central mass” lacks antecedent basis.
In claim 16, line 6, the phrase “the central mass” lacks antecedent basis.  In line 7, the phrase “the three orthogonal principal axes” lacks antecedent basis.
In claim 25, line 5, the phrase “the center portion” lacks antecedent basis and is indefinite since there is no “center portion” claimed beforehand for the suspension blades.
In claim 31, lines 1-2, the phrase “the transducers” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0123088 (Faber).
With regards to claim 1, Faber discloses a multi-axis, single mass accelerometer comprising, as illustrated in Figures 1A-11, a multi-axis, single mass acceleration sensor 100,400,600,800; a three-dimensional frame 108,408,608,808; a test mass 102,202,402,602,802 disposed within and spaced apart from the frame; a plurality of transducers 106,406,606,806 mechanically coupled to the frame at a plurality of respective locations on the frame; a plurality of struts 420,620,820 configured to couple to the central mass at a plurality of respective positions and to couple with respective sets of the transducers at the plurality of respective locations, thereby suspending the test mass within the frame; the sensor 100,400,600,800 is responsive to translational motion in multiple independent directions and to rotational motion about multiple independent axes (paragraphs [0035],[0038],[0039]).  (See, paragraphs [0033] to [0168]).
With regards to claim 2, Faber further discloses each set of transducers 106,406,606,806 comprises a pair of the transducers positioned on opposing sides of a respective face of the frame 108,408,608,808; lateral ends (e.g. the lateral ends of the struts could be the side of the blades) of respective struts 420,620,820 connect to each pair of transducers on the opposing sides of each respective face of the frame.  (See, paragraphs [0038],[0039],[0067]; as observed in Figures 1a,1b,3,5,7,10A-10D).

With regards to claim 4, Faber further discloses the plurality of struts 420,620,820 is arranged in pairs with the struts in each pair arranged parallel to each other; each strut of each pair of struts is positioned on an opposite side of the test mass from its pair; each strut is positioned normal to one of a plurality of principal axes of the sensor.  (See, paragraphs [0078],[0102]-[0104],[0115]; as observed in Figures 1B,3,5,7).
With regards to claim 5, Faber further discloses the plurality of principal axes of the sensor 100,400,600,800 are orthogonal to each other; a plurality of planar coupling surfaces are formed on an outer surface of the test mass 102,202,402,602,802 and each of the planar coupling surfaces is positioned normal to one of the principal axes; and a center portion of each of the struts 420,620,820 is attached to a respective planar coupling surface of the test mass.  (See, as observed in Figures 1B,3,5,7).
With regards to claim 6, Faber further discloses each planar coupling surface is parallel to a plane defined by two orthogonal axes centered within the test mass 102,202,402,602,802 and is a first distance away from the plane; an attachment surface of the frame 108,408,608,808 to which a respective transducer is coupled to the frame is a second distance from the plane; the first distance is greater than the second distance.  (See, as observed in Figures 1B,3,5,7).
With regards to claim 7, Faber further discloses a rigid insulator 422 is positioned between each of the struts 420,620,820 and the respective planar coupling surface of the test mass 102,202,402,602,802.  (See, paragraphs [0078],[0102]-[0104],[0015]; as observed in Figures 1B,3,5,7).
With regards to claim 8, Faber further discloses a rigid insulator 422 is positioned between each of the transducers 106,406,606,806 and the frame 108,408,608,808.  (See, paragraphs [0041],[0081],[0078],[0102]-[0104],[0015]; as observed in Figures 1B,3,5,7).

With regards to claim 10, Faber further discloses the test mass 102,402,602,802 is formed of brass.  (See, paragraphs [0035] to [0042],[0066]; as observed in Figures 1B,3,5,7).
With regards to claim 11, Faber further discloses the transducers 106,406,606,806 are oriented with respect to respective struts 420,620,820 to respond primarily to acceleration parallel to a longitudinal sensing axis of each respective strut.  (See, as observed in Figures 1B,3,5,7).
With regards to claim 12, Faber further discloses the transducers 106,406,606,806 are responsive to shear stress (paragraphs [0043], [0044], [0067], [0074], [0086]) and are oriented with respect to respective struts 420,620,820 to respond primarily to shear stress in a plane defined by a longitudinal sensing axis of each respective strut and a corresponding axis extending outward from a center of mass of the test mass 102,402,602,802 normal to the longitudinal sensing axis of each respective strut.  (See, paragraphs [0038],[0039],[0067]; as observed in Figures 1A,1B,3,5,7,10A-10D).
With regards to claim 13, Faber further discloses each set of transducers 106,406,606,806 and a corresponding one of the struts 420,620,820 coupled with the respective set of transducers; each transducer is coupled to a respective attachment surface on the frame 108,408,608,808; each attachment surface is parallel to and spaced apart from a plane defined by two orthogonal axes centered in the test mass 102,202,402,602,802; and a first distance measured between each attachment surface and the plane is less than a second distance measured between a point at which the corresponding one of the struts couples with the test mass and the plane.  (See, paragraphs [0038],[0039],[0067]; as observed in Figures 1A,1B,3,5,7,10A-10D).

With regards to claim 15, Faber further discloses a distance measured between a point at which the corresponding one of the struts 420,620,820 couples with the test mass 102,402,602,802 and a center of the test mass is less than a radius of the test mass.  (See, as observed in Figures 1A,1B,3,5,7,10A-10D).
With regards to claim 16, Faber discloses a multi-axis, single mass accelerometer comprising, as illustrated in Figures 1A-11, a multi-axis, single mass acceleration sensor 100,400,600,800; a three-dimensional frame 108,408,608,808; a hollow, substantially spherical test mass 120,202,402,602,802 (paragraph [0036]) disposed within and spaced apart from the frame; six pairs of shear crystals 106,406,606,806 (paragraphs [0043], [0044], [0067], [0074], [0086]) mechanically coupled to the frame; six suspension blades 420,620,820 each coupled at a center portion to the central mass normal to opposite ends of each of the three orthogonal principal axes, respectively, and coupled with a respective pair of shear crystals at each lateral end of the suspension blades (e.g. the lateral ends of the suspension blades could be the side of the blades), thereby suspending the test mass within the frame; the sensor is oriented with respect to three orthogonal principal axes that each pass through a center of mass of the test mass (as observed in Figures 1B,3,5,7); the sensor 100,400,600,800 is responsive to translational motion parallel to the three orthogonal principal axes and to rotational motion about the three orthogonal principal axes (paragraphs [0035],[0038],[0039]).  (See, paragraphs [0033] to [0168]).
With regards to claim 17, Faber further discloses a mass distribution of the test mass 102,202,402,602,802 is symmetric.  (See, paragraphs [0035],[0036]; as observed in Figures 1A,1B,3,5,7,10A-10D).

With regards to claim 19, Faber further discloses the suspension blades 420,620,820 are conductive and an electrical connection is formed between each pair of shear crystals and the corresponding suspension blade.  (See, paragraphs [0103],[0116]).
With regards to claim 20, Faber further discloses a rigid insulator 422 is positioned between each of center portions of the suspension blades 420,620,820 and the test mass 102,202,402,602,802.  (See, paragraphs [0041],[0081],[0078],[0102]-[0104],[0015]; as observed in Figures 1B,3,5,7).
With regards to claim 21, Faber further discloses the suspension blades 420,620,820 are made of beryllium copper.  (See, paragraphs [0103],[0115]).
With regards to claim 22, Faber further discloses the suspension blades 420,620,820 are formed as flat plates with two apertures formed between a center section and respective lateral end sections.  (See, as observed in Figures 1B,3,5,7).
With regards to claim 23, Faber further discloses each suspension blade 420,620,820 is stiffer along a longitudinal sensing axis than along axes perpendicular thereto.  (See, paragraphs [0078],[0102]-[0104],[0115]; as observed in Figures 1B,3,5,7).
With regards to claim 24, Faber further discloses the longitudinal sensing axis of each suspension blade 420,620,820 is parallel to one of the orthogonal principal axes and is perpendicular to a second one of the orthogonal principal axes.  (See, paragraphs [0078],[0102]-[0104],[0115]; Figures 1B,3,5,7).
With regards to claim 25, Faber further discloses a plurality of planar coupling surfaces is formed on an outer surface of the test mass 102,202,402,602,802 and each of the planar coupling surfaces is positioned normal to one of the three principal axes; the center portion of 
With regards to claim 26, Faber further discloses a rigid insulator 422 is positioned between each of the suspension blades 420,620,820 and the respective planar coupling surface of the test mass 102,202,402,602,802.  (See, paragraphs [0041],[0081],[0078],[0102]-[0104],[0015]; as observed in Figures 1B,3,5,7).
With regards to claim 27, Faber further discloses a distance, measured between a respective planar coupling surface at which a corresponding one of the suspension blades 420,620,820 couples with the test mass 102,202,402,602,802 and the center of mass of the test mass, is less than a radius of the test mass.  (See, as observed in Figures 1A,1B,3,5,7,10A-10D).
With regards to claim 28, Faber further discloses each planar coupling surface is parallel to a plane defined by two of the orthogonal principal axes and is a first distance away from the plane; the frame 108,408,608,808 is defined by twelve beams and each beam of the frame defines a pocket midway along a length of the beam; a base of each pocket defines an attachment surface to which a respective shear crystal 106,406,606,806 is coupled; each attachment surface is parallel to the plane, is a second distance from the plane, and is connected to the test mass at a corresponding planar coupling surface by a respective suspension blade 420,620,820 through the respective shear crystal; the first distance is greater than the second distance.  (See, as observed in Figure 5).
With regards to claim 29, Faber further discloses a distance, measured between a respective coupling point at which a corresponding one of the suspension blades 420,620,820 couples with the test mass and the center of mass of the test mass 102,202,402,602,802, is less than a radius of the test mass.  (See, as observed in Figures 1A,1B,3,5,7,10A-10D).
With regards to claim 30, Faber further discloses the frame 108,408,608,808 is defined by twelve beams and each beam of the frame defines a pocket midway along a length of the 
With regards to claim 31, Faber further discloses a rigid insulator 422 is positioned between each of the transducers 106,406,606,806 and each respective attachment surface in the pocket of the frame 108,408,608,808.  (See, paragraphs [0041],[0081],[0078],[0102]-[0104],[0015]; as observed in Figures 1B,3,5,7).
With regards to claim 32, Faber further discloses walls of the hollow, spherical test mass 102,202,402,602,802 are of uniform thickness.  (See, paragraphs [0035] to [0042],[0066]; as observed in Figures 1B,3,5,7).
With regards to claim 33, Faber further discloses the test mass 102,402,602,802 is formed of brass.  (See, paragraphs [0035] to [0042],[0066]; as observed in Figures 1B,3,5,7).
With regards to claim 34,    the shear crystals 106,406,606,808 are oriented with respect to respective suspension blades 420,620,820 to respond primarily to acceleration parallel to a longitudinal sensing axis of each respective suspension blade.  (See, as observed in Figures 1B,3,5,7). 
With regards to claim 35, Faber further discloses the shear crystals 106,406,606,806 are responsive to shear stress (paragraphs [0043], [0044], [0067], [0074], [0086]) and are oriented with respect to respective suspension blades 420,620,820 to respond primarily to shear stress in a plane defined by a longitudinal sensing axis of each respective sensing blade parallel to a first one of the principal axes and by a second one of the principal axes extending outward from the center of mass of the test mass 102,402,602,802 normal to the longitudinal sensing axis of each respective suspension blade.  (See, paragraphs [0038],[0039],[0067]; as observed in Figures 1A,1B,3,5,7,10A-10D). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's

The cited references, Dahl, Stachow, Woodmansee, Byrd, Pristup, Schaad disclose multi-axis acceleration sensors having a plurality of transducers coupled to a test mass.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HELEN C KWOK/Primary Examiner, Art Unit 2861